                          ALVIN K. HELLERSTEIN
                      UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
                            500 PEARL STREET
                         NEW YORK, NY 10007-15 SDCSDNY
                               (212) 805-0152  DOCUMENT
                                                                ELECTRONICALLY FILED
                                                              l DOC #: _ _---;--1=--1---
TO:           Concerned Parties
                                                                DATE FILED:
                                                                              ~t---1-------



FROM:         Brigitte Jones, Courtroom Deputy                   Date: 1/7/2020
              by Order of Judge Alvin K. Hellerstein

Somera Capital Management, LLC v. Somera Road, Inc. - 19 Civ. 8291
(AKH)


You are hereby notified that you are required to appear for an oral argument.
                      Date : February 28, 2020
                      Time: 11:00 am
                      Place: U.S. Courthouse - Southern District of New York
                              500 Pearl Street
                              Courtroom 14D
                             New York, New York 10007


It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
all counsel involved in this case and retaining verification of such in the case file. Do not
fax such verification to Chambers.


                                                   So Ordered,
